Citation Nr: 1105844	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  04-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee strain with internal derangement. 

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left ankle sprain. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for displaced fracture of the right thumb.


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Manchester, New Hampshire 
RO.  By a rating action in November 2003, the RO granted service 
connection for left ankle sprain, evaluated as 10 percent 
disabling, and left knee strain, evaluated as 10 percent 
disabling.  Subsequently, in a rating action in February 2004, 
the RO granted service connection for displaced fracture of the 
right thumb, evaluated as 0 percent disabling, effective July 28, 
2003; however, the RO denied the claim for service connection for 
a back disorder.  In November 2004, the Veteran appeared and 
offered testimony at a hearing before the Decision Review Officer 
(DRO) at the RO.  

In a rating action in May 2005, the RO increased the evaluation 
for the displaced fracture of the right thumb from 0 percent to 
10 percent, effective July 28, 2003.  That, however, is not the 
highest possible rating, so the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an initial rating in excess of 10 
percent for a displaced fracture of the right thumb is addressed 
in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran has a low back strain that is likely related to 
military service.  

2.  The medical evidence of record shows that the Veteran's left 
knee range of motion is limited to, at worst, 115 degrees of 
flexion and 0 degrees of extension.  

3.  The Veteran is able to perform active left ankle dorsiflexion 
movements to 20 degrees and active plantar flexion movements to 
45 degrees, has not demonstrated ankylosis or malunion of the os 
calcis or astragalus, and has not undergone surgical treatment 
for his left ankle disorder.  


CONCLUSIONS OF LAW

1.  The Veteran has a low back strain that is likely the result 
of disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for 
left knee strain with internal derangement have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.321(b) (1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2010); VAOPGCPREC 9-2004, VAOPGCPREC 9- 98.  

3.  The criteria for an evaluation in excess of 10 percent for a 
left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2003 from the RO to the Veteran that was 
issued prior to the RO decision in November 2003.  That letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to the 
claims decided herein has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence not already of record 
that would need to be obtained for a proper disposition of these 
claims.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the Veteran, 
and provided information necessary to apply the pertinent rating 
criteria and to decide the rating issues addressed in this 
decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence under the duty-to-assist 
requirements.  Therefore, no useful purpose would be served in 
remanding these matters for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Background

The service treatment records show that the Veteran was seen in 
April 2000 with complaints of left knee pain for the previous 2 
months; he reported no known trauma.  The Veteran indicated that 
the knee hurt when straightened after being flexed.  The 
assessment was knee pain, developing tendonitis versus bursitis.  
In December 2002, the Veteran was seen at an emergency room after 
he twisted his left ankle while playing basketball; the Veteran 
had moderate pain with limited motion secondary to pain.  The 
assessment was left ankle sprain.  

The Veteran was afforded a VA examination in October 2003.  At 
that time, the Veteran indicated that he first experienced low 
back pain in 2001 when he was moving boxes up stairs and "pulled 
something."  He stated that he reinjured his back two months 
later and he has had back pain ever since.  The Veteran reported 
that the pain was worse at the end of the day, particularly as he 
is a student and sits all day.  He had problems with stiffness in 
the evening.  The pain lasted from the time he left school each 
day until he goes to bed at night.  The Veteran also reported a 
history of sudden onset of knee pain in late 2000, with no 
precipitating injury.  He sought treatment numerous times and had 
x-rays of his left knee with no specific treatment.  The Veteran 
indicated that he has pain when going from sitting to standing 
and with performing squats.  The Veteran also reported weakness 
in the left knee, as well as swelling; he denied redness or 
locking.  The Veteran noted that the left knee gave away and 
tired easily.  The Veteran stated that the knee occasionally 
interfered with his participation in school; he reported 
difficulty walking to class and sitting for long periods of time.  
The Veteran also reported having an injury to the left ankle in 
service.  He noted that he could not move the ankle as well as he 
used to.  He had no stiffness, heat, redness or instability; he 
denied fatigue of the ankle.  He did have some occasional 
swelling but denied any flare-ups.  He noted that, during cold 
weather, his left ankle felt "numb," but he denied any frank 
pain.  

On examination, range of motion in the left knee was from 0 
degrees extension to 130 degrees flexion.  Ankle dorsiflexion was 
0 to 10 degrees in the left ankle.  Plantar flexion was 0 to 40 
degrees.  Inspection of the knees revealed no swelling or 
erythema.  There was tenderness to palpation of the left knee at 
the superolateral aspect of the patella.  There was no crepitus 
on range of motion in either knee.  The anterior and posterior 
drawer signs were negative.  Valgus and varus strain revealed no 
ligamentous instability in either knee.  The pertinent diagnoses 
were low back strain with moderate muscle spasm; left ankle 
sprain without residual evidence of instability or deformity; and 
left knee strain.  With regards to the ankle, the examiner stated 
that there was no evidence of pain, weakness, fatigability, 
incoordination or instability on examination and no subjective 
evidence that there were any types of flare-ups.  The left knee 
had objective evidence of pain on motion as well as decreased 
range of motion, and it was the examiner's opinion that the pain 
and limited range of motion would worsen during periods of use 
that would limit his functional ability during these flare-ups.  
Range of motion would be decreased by approximately 20 degrees of 
flexion in the left knee.  

By a rating action in November 2003, the RO granted service 
connection for left ankle sprain, and left knee strain, each 
evaluated as 10 percent disabling, effective July 28, 2003.  

At his personal hearing in November 2004, the Veteran indicated 
that he has throbbing pain in the left knee; he stated that he 
also has weakness and instability in the left knee.  The Veteran 
reported that the pain shoots up the left side of the knee all 
the way up to his hips.  The Veteran also reported that the knee 
pain wakes him up at night.  The Veteran related that he injured 
his left ankle in service while playing basketball; he stated 
that he still experienced swelling and increased pain in the left 
ankle.  The Veteran reported that, while in service, he was 
helping move to a different building and he was lifting a box 
when he injured his lower back.  The Veteran indicated that he 
went to the medics and was given pain medication for back spasms.  

The Veteran was afforded another VA examination in July 2009.  At 
that time, he stated that he had had recurrent swelling in his 
left knee and some pain while exercising and attempting to run.  
The Veteran indicated that he has sensation of some giving away 
in his knee during activities.  He also had some complaints of 
night pain.  The Veteran stated that the left ankle turns over 
relatively easy.  On examination of the left knee, there was no 
effusion.  There was no redness of the skin and no swelling.  
There was mild crepitus on flexion and extension.  The collateral 
and cruciate ligaments were intact.  The Lachman's sign was 
negative.  There was no instability noted.  There was some mild 
discomfort on rotation of the knee.  Calf size was measured at 15 
inches bilaterally.  Range of motion in the left knee was from 0 
degrees of extension to 130 degrees of flexion on two separate 
trials; on the third trial, extension was at 0 degrees and 
flexion was at 135 degrees.  Examination of the ankle revealed no 
effusion.  There was no redness of the skin or swelling.  
Inversion of the ankle was within normal limits, though he noted 
some discomfort bilaterally.  Heel cord alignment was 
satisfactory both standing and sitting.  Range of motion of the 
left ankle revealed a dorsiflexion from 0 degrees to 20 degrees, 
and plantar flexion from 0 degrees to 45 degrees.  The pertinent 
diagnoses were residuals of left knee strain with internal 
derangement of the left knee; the examiner noted that there were 
essentially no effects on activities of daily living and 
employment potential.  The Veteran complained of some pain on 
extremes of range of motion.  There was no weakness noted and no 
instability and no fatigability.  During flare-ups, however, the 
examiner felt that the Veteran may lose from 10 to 15 degrees of 
flexion.  The examiner noted that the Veteran was without 
objective findings and his ankle disability had no effect on 
activities of daily living or employment potential.  Recurrent 
sprains may occur during weight bearing activities; at that time 
he could lose from 5 degrees of dorsiflexion depending on the 
severity of the recurrent sprain.  

At his personal hearing in August 2010, the Veteran again 
reported that he was lifting a box of equipment when he heard a 
pop in his back; he felt as if he pulled something in his back.  
The Veteran indicated that the doctors said that they did not see 
any damage.  The Veteran testified that he had been dealing with 
the back pain ever since his discharge from service.  The Veteran 
indicated that he experienced giving away of the ankle and the 
knee; he stated that, after driving 5 to 10 minutes, his leg 
starts to cramp up and it gets very painful until he can 
straighten it out.  

III.  Analysis--Service Connection

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish 
compensation for a present disability, there must be: "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service"--the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the Veteran's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) 
noted in Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), and 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), that a 
veteran is competent to testify to factual matters of which he 
had first-hand knowledge, and citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness.  See also 38 C.F.R. 
§ 3.159(a)(2).  Lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, for example, 
the Veteran is competent to describe his orthopedic symptoms; 
therefore, the Veteran is competent to say that he experienced 
back injury and pain while he was in service.  

After review of the evidentiary record, the Board concludes that 
the Veteran's current low back strain is the result of injury 
sustained in service.  In reaching this opinion the Board notes 
the small gap in time between the Veteran's separation from 
active service in July 2003, the filing of his initial claim in 
August 2003 and the VA examination in October 2003 diagnosing low 
back strain with moderate muscle spasm and finds that the injury 
diagnosed in October 2003 was incurred as a result of injury the 
Veteran described in service.  The Veteran has testified about 
the injury and recurring symptoms since, which information the 
2003 examiner relied on in arriving at a diagnosis.  Resolving 
reasonable doubt in the Veteran's favor, the claim of entitlement 
to service connection for a low back strain is granted.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Analysis--Higher Evaluations

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule). 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes 
in a Veteran's condition. It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  After the evidence has been assembled, it 
is the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

Left Knee

As noted above, the Veteran's left knee strain is currently rated 
as 10 percent disabling under Diagnostic Code 5260 based on 
limitation of motion.  38 C.F.R. § 4.71a (2010).  The Veteran 
seeks a higher rating.  For the reasons explained below, the 
Board finds that a rating in excess of 10 percent disabling is 
not warranted.  

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2010).  

In VAOGPREC 9-2004 (September 17, 2004) it was held that despite 
motion being in one plane, the two motions, flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) in 
straightening the leg, serve different functional roles, although 
both are necessary for normal function, such that they constitute 
two symptomatologies or manifestations that are not duplicative 
or overlapping such that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of knee 
extension (DC 5261) without violation of the rule against 
pyramiding, see 38 C.F.R. § 4.14, regardless of whether the 
limited motions are from the same or different causes.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees, or a 50 percent 
evaluation if extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  

Where there is other impairment of the knee, including recurrent 
subluxation or lateral instability, a 10 percent rating may be 
assigned where the resulting disability is slight.  A 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. § 4.71a, DC 5257.  
(VA's Office of General Counsel has determined a claimant may 
receive separate disability ratings for limitation of motion and 
instability of the knee, respectively. See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  

Based on the evidence of record, the Board finds that an 
increased evaluation for left knee strain with internal 
derangement is not warranted.  The 10 percent rating contemplates 
the presence of periarticular pathology productive of pain with 
full motion in the left knee.  The evaluation would also 
contemplate the functional equivalent of limitation of flexion to 
45 degrees.  As indicated above, in order to warrant a higher 
evaluation of 20 percent, the Veteran's left knee would have to 
demonstrate actual limitation of flexion or the functional 
equivalent of limitation of flexion to 30 degrees.  However, 
nothing in the lay or medical evidence reflects functional 
limitation of flexion to 30 degrees.  Significantly, the medical 
evidence demonstrates that on the occasion of the VA examination 
in October 2003, active range of motion in the left knee was from 
0 degrees of extension to 130 degrees of flexion.  In July 2009, 
range of motion was reported to be from 0 degrees of extension to 
130 degrees of flexion.  The examiner did note that, during 
flare-ups, the Veteran may lose from 10 to 15 degrees of flexion.  
In this regard, the Board finds that the evidence establishes 
that his functional limitation was, at worst, 115 degrees.  As 
such, the lay and medical evidence establish that the remaining 
functional use is greater than 30 degrees of flexion.  Therefore, 
the Board finds that an increased evaluation based on functional 
limitation of flexion is not warranted.  

The Board has considered whether a higher rating may be assigned 
on the basis of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, lack of endurance or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca, supra.  As noted above, 
during the July 2009 VA examination, the VA examiner noted that 
the Veteran may lose 10 to 15 degrees of flexion during flare-
ups.  The Board accepts that the Veteran has functional 
impairment, pain, and pain on motion.  See DeLuca.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Rather, the probative 
evidence, including lay evidence, establishes that the Veteran 
retains functional use of flexion better than 45 degrees.  As 
such, the Board finds that the assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  

As noted above, a knee disability may be also rated under the 
criteria for limitation of extension and recurrent subluxation or 
lateral instability, in addition to limitation of flexion.  The 
evidence of record consistently shows that the Veteran was able 
to extend his left knee to 0 degrees.  Furthermore, the evidence 
shows that his left knee extension was not functionally limited 
by pain, fatigue, repetition, incoordination, or lack of 
endurance.  Therefore, a separate, compensable evaluation is not 
warranted under Diagnostic Code 5261.  

The Board further notes that there have been no findings of 
laxity or instability of the left knee.  On examination in 
October 2003, the anterior and posterior drawer signs were 
negative.  Valgus and varus strain revealed no ligamentous 
instability in either knee.  More recently, during the VA 
examination in July 2009, the Veteran reported some recurrent 
swelling and sensation of giving away during activities; however, 
on examination, the collateral and cruciate ligaments were 
intact.  The Lachman's sign was negative.  The examiner 
specifically stated that there was no instability noted.  
Therefore, the Board finds that a separate evaluation under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability is not warranted.  

The Board notes that it has considered the Veteran's lay reports 
at the hearing of experiencing instability in his left knee.  
Certainly, the Veteran is competent to report experiencing 
symptoms capable of lay observation, such as pain.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  However, with respect to 
his assertions of recurring instability, the Board ultimately 
places more probative weight on the consistent clinical findings 
of two competent health care specialists than on the Veteran's 
lay descriptions.  Therefore, the Board finds that the 
preponderance of the evidence is against assigning a separate 
rating under Diagnostic Code 5257 for instability.  

The Board notes that the Veteran is competent to report that his 
disability is worse.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that an evaluation in excess of 10 
percent for the left knee strain with internal derangement is not 
for application.  Accordingly, for the reasons provided above, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for a rating in excess of 10 percent for left 
knee strain with internal derangement.  

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating.  
The service-connected left knee disorder is adequately rated 
under the available schedular criteria.  The Board finds the 
overall evidence of record is not indicative of a marked 
interference with employment.  In fact, in July 2009, the VA 
examiner specifically noted that the left knee disorder had no 
specific effect on activities of daily living or employment.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Left Ankle

The left ankle disability is currently rated 10 percent under 
Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent 
disability evaluation is assigned where there is moderate 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 20 percent disability evaluation is 
warranted where there is marked limitation of the ankle.  Id.  

Upon reviewing the rating criteria in relation to the evidence 
for consideration, the Board finds that the Veteran's disability 
picture is consistent with the currently assigned 10 percent 
disability evaluation, and that an increased disability 
evaluation is not warranted.  The objective clinical evidence of 
record does not show that the Veteran has marked limitation of 
motion of his left ankle.  Significantly, the October 2003 VA 
examination revealed a full range of motion in the left ankle.  
The pertinent diagnosis was left ankle sprain without residual 
evidence of instability or deformity.  The Veteran's most recent 
VA examination, in July 2009, showed that the Veteran had range 
of motion of his right ankle from 0 to 20 degrees in dorsiflexion 
and from 0 to 45 degrees in plantar flexion, without complaint of 
pain.  (These are normal motions.  38 C.F.R. § 4.71a, Plate II 
(2010).)  The examiner further noted that inversion of the ankle 
was within normal limits, though the Veteran noted some 
discomfort laterally.  Therefore, the Board finds that the 
Veteran's left ankle symptomatology most closely approximates the 
criteria for the currently assigned 10 percent disability 
evaluation.  

The Board also considered whether the Veteran may be entitled to 
a higher rating under other potentially applicable Diagnostic 
Codes.  With regard to the criteria under Diagnostic Code 5270, 
there is no evidence of ankylosis of the Veteran's left ankle.  
Likewise, under Diagnostic Code 5272, is no evidence of ankylosis 
of the Veteran's subastragalar or tarsal joint.  Further, the 
findings do not warrant an evaluation under Diagnostic Codes 5273 
and 5274, as there is no evidence of malunion of the os calcis or 
astragalus, nor is there evidence of an astragalectomy.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the 
Board does not find that the medical evidence supports a 
schedular rating in excess of 10 percent for the left ankle.  

In concluding that the Veteran is not entitled to a disability 
evaluation in excess of 10 percent for his left ankle sprain, the 
Board has also considered whether the Veteran is entitled to a 
higher disability evaluation on the basis of functional loss due 
to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the Veteran reports pain, he does not experience a 
significant loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance due to repetitive use of the 
joint.  In fact, following the July 2009 VA examination, the 
examiner stated that the Veteran was currently without objective 
findings; he added that this has no effect on activities of daily 
living or employment.  The examiner added that recurrent sprains 
may occur during weight bearing activities, such as running or 
walking on uneven surfaces; at that time, he stated that the 
Veteran could lose from 5 to 10 degrees of dorsiflexion depending 
on the severity of the recurrent sprain.  Further, the current 10 
percent disability evaluation contemplates the Veteran's 
complaints of pain, as well as moderate limitation of motion due 
to pain.  There is no objective indication that the Veteran's 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
disability rating for his left ankle sprain.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  In fact, following the July 2009 VA examination, 
the examiner stated that the left ankle sprain has no effect on 
activities of daily living or employment.  Hence, the VA does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

Service connection for low back strain is granted.  

A rating in excess of 10 percent for left knee strain with 
internal derangement is denied.  

A rating in excess of 10 percent for left ankle sprain is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran is seeking a rating in excess of 10 percent for his 
right thumb disorder.  At his August 2010 personal hearing, the 
Veteran testified that his right thumb disorder had progressively 
worsened over the previous couple of years.  The Veteran reported 
that he experiences throbbing pain and swelling in the right 
thumb; he stated that the thumb becomes tight during cold 
weather.  He also reported that he has problems with weakness and 
experiences decreased grip strength.  The Veteran further noted 
that he has limited motion of the right thumb; as a result, he is 
no longer able to participate in sports.  The Veteran indicated 
that while he has been careful with his thumb, it has definitely 
worsened since his last VA examination.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a).  VA's General Counsel has also indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

In this case, the service representative notes that the Veteran's 
most recent VA examination was in October 2003, more than 7 years 
ago.  In light of the Veteran's contentions that his disability 
has gotten worse, a remand is necessary in order to determine the 
current severity of the Veteran's right thumb disorder.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  38 U.S.C.A. 
§ 5103A (d) (1); 38 C.F.R. § 3.159(c) (4).  

The Veteran must be advised of the importance of reporting to the 
scheduled examination and of the possible adverse consequences, 
to include the denial of his claim, of failing to report.  See 38 
C.F.R. § 3.655 (2010).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to the 
agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his right thumb 
disorder since October 2003.  After the 
veteran has signed the appropriate 
releases, any identified records of 
pertinent medical treatment should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file. If VA 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.  

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
severity of his right thumb disorder.  The 
claims file should be made available to the 
examiner for review.  The examiner should 
be asked to discuss all findings in terms 
of 38 C.F.R. § 4.71a, Diagnostic Code 5228.  
(The pertinent rating criteria must be 
provided to the examiner.)  Any testing 
deemed necessary, including X-rays, should 
be performed.  All pertinent symptomatology 
and findings should be reported in detail, 
including range-of-motion testing.  The 
examiner should comment on the functional 
limitations, if any, associated with the 
Veteran's service-connected right thumb 
disorder.  The examiner should also address 
the impact of the service-connected right 
thumb disorder on the Veteran's ability to 
work.  A complete rationale for all 
opinions expressed must be provided.  

3.  To help avoid future remand, the AOJ 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate 
the Veteran's claim on the basis of all 
evidence of record and all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  Thereafter, the Veteran 
and his representative should be given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


